Filed 3/12/13 P. v. Rosado CA4/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                              DIVISION ONE

                                      STATE OF CALIFORNIA



THE PEOPLE,                                                         D062684

         Plaintiff and Respondent,
                                                                    (Super. Ct. No. SCE294040)
         v.

GEORGE DAVID ROSADO,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County,

John M. Thompson, Judge. Affirmed.



         A jury previously convicted Rosado of two counts of committing a forcible

lewd act (counts 1 and 2) and seven counts of committing a lewd act (counts 3 to

9). As to each count, the jury found it true that Rosado had committed qualifying

sexual offenses against multiple victims. (People v. Rosado (Jan. 23, 2012,

D058356) [nonpub. opn.].) On appeal from the judgment, we reversed Rosado's
convictions on counts 1 and 8 due to instructional error and affirmed the

remainder of the judgment. (Ibid.) On remand, the district attorney elected to

dismiss counts 1 and 8.

       At a resentencing hearing, the trial court sentenced Rosado to a total prison

term of 16 years plus 45 years to life consisting of consecutive sentences of eight

years for each of counts 2 and 5, plus consecutive one strike sentences of 15 years

to life for each of counts 3, 7, and 9. The trial court imposed a concurrent

sentence of 15 years to life for counts 4 and 6.

                                   DISCUSSION

       Appointed appellate counsel filed a brief summarizing the facts and

proceedings below. He presented no argument for reversal, but asked this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436

(Wende). Under Anders v. California (1967) 386 U.S. 738 (Anders), counsel

listed as a possible but not arguable issue, whether our reversal of count 8

precluded imposition of sentence on count 9. We granted Rosado permission to

file a brief on his own behalf. He has not responded. Our review of the record

pursuant to Wende, including the possible issue listed by counsel pursuant to

Anders, has disclosed no reasonably arguable issues on appeal. Competent

counsel has represented Rosado on this appeal.




                                          2
                                 DISPOSITION

     The judgment is affirmed.



                                               MCINTYRE, J.

WE CONCUR:

MCCONNELL, P. J.

NARES, J.




                                      3